Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claims 1-4 have been withdrawn by the Applicant as being drawn to non-elected invention group I, outlined in the Requirement for Restriction/Election on 03/19/2021.
Claims 5-13 are examined on the merits in the present Office action.

Restriction/Elections 
	Applicant has elected invention group II, drawn to a method of planting rice, outlined in the Requirement for Restriction/Election on 03/19/2021, without traverse, in the response filed 05/13/2021. 

Claim Objections
Claim 11 is objected to because it contains a typo, reciting the word “wherein” twice (line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 5 the applicant recites “female parental seed” and “male parental seed”, which are not clear because they may be interpreted as referring to contradictory things e.g. as being the seed produced by the parent of the female rice line i.e. the seed which produces the female plant or as being seed produced by the female plant. It is recommended that the Applicant amend the claim to read e.g. “obtaining a seed produced by the male plant and a seed produced by the female plant”. 
As written, the claim may also be interpreted to mean that the seed which is planted is the same as the seed which is harvested without growing plants and producing F1 progeny seed. The recitation “forming a hybrid combination of seed” reads on a bag containing a mixture of multiple seed types. It is suggested the Applicant reorganize the language of the claim for clarity, for example amending the claim to recite: “A method for producing a hybrid rice seed, comprising the following steps:
simultaneously direct seeding both a large-grain restorer rice line as a male parent and a small-grain male sterile rice line as a female parent to allow the female plant to be pollinated by the male plant to produce F1 progeny seed;
harvest seed produced by the male and female parent plants to obtain mixed seed;
separate the F1 progeny seed produced by the female plant from the seed produced by thickness using a screen…”


Claim 5 recites “a large-grain restorer rice line” and “a small-grain male sterile rice line” however, the Applicant has failed to provide a definition for “large-grain” and “small-grain” and a standard definition doesn’t exist in the art. A search of the art provides that rice grain characteristics are usually described by length and width in addition to 1000 grain weight, with many fewer references discussing grain thickness. It is not clear if “large-grain” and “small-grain” is drawn to minimum and maximum requirements for each 1000 grain weight, grain length, grain width, grain thickness, a ratio of any of these components or a specific combination of these traits.   It is not clear if the basis for “large-grain” and “small-grain” is specific to lines allowing for environmentally variable making the terms relative.
Claim 8 recites the limitation “the dry rice” and “the sprouting rice” (lines 3-4), each lack antecedent basis. While it appears applicant intended for them to be referring to “a dry rice” and “a sprouting rice” (line 3), the former had not yet been recited given that they are required as being the opposite genders so the latter would be referring to different plants. Applicant is recommended to amend to recite “a dry rice” and “a sprouting rice”.
Claim 8 recites the limitation “a ratio of the sprouting rice to the dry rice is 1:1”; however, it is not clear from the Specification or the claim how the ratio is defined. For example, this limitation could equally be interpreted to be a ratio by mass or a ratio by number of individual sprouting rice grains: dry rice grains.   
Claim 10 recites the limitation “the screen has a width of 2.1 mm and a length of 20 mm” which is unclear whether the apertures or holes within the screen are these measurements, the screen itself including multiple apertures within, or a combination e.g. a 20 mm long sieve comprising apertures 2.1mm wide. In the interest of compact prosecution, the limitation is being interpreted to mean the apertures within the screen. 
Claim 11 recited the limitation “the breeding process”, but it is not clear if the Applicant is referring to the breeding process resulting in one or both of the parent lines used to make the F1 hybrid or if the Applicant is referring to selection steps following the production of the F1 hybrid of claim 5. 
Claim 11 recites the limitation “generations”, which lacks antecedence because the only appears to be one breeding step i.e. “first crossed hybrid generation”; it isn’t clear if the hybrid seed is grown “from generation to generation” as recited, nor what the generations are e.g. F1, F2, etc to clarify whether the Applicant is self-pollinating, for example.  The number of generations encompassed or employed by the claim is not clear. 
In claim 12 the applicant recites “fifth crossed hybrid generation to a ninth crossed hybrid generation”, which is not clear because of the use of the word “hybrid” which is often used when describing an F1 generation plant only; this makes the claim unclear whether the small-grain sterile rice line is an F5 – F9 generation plant or if perhaps the applicant is using an unusual description for a plant resulting from a succession of backcrosses. The Applicant is recommended to amend the claim to read “wherein the small-grain sterile rice line is the seed of an F5 – F9 generation plant” unless this is not what the Applicant intended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using R9311 as the large-grain restorer rice line, does not reasonably provide enablement for using Wanghui 780, Xinhui 1998 or Wangui 091.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant has provided that The Wanghui 780 was deposited at the China Center for Type Culture Collection (CCTCC) with a Latin name of Oryza sativa L. Wanghui 780, a deposit date of August 12, 2016, and a deposit number of CCTCC NO: P201616 (page 8); however, this is not sufficient to meet the requirements of an acceptable deposit.
Applicant has provided that Xinhui 1998 and Wanghui 091 were developed by Hunan Hope Seed Industry Technology Co., Ltd. and have applied for the protection of new plant variety rights; however, this is not sufficient to meet the requirements of an acceptable deposit.
An Applicant’s statement of deposit must be in compliance with the Budapest treaty and explicitly state that it is in compliance with the Budapest treaty, provide the address of the depository, provide a statement of viability and meet all requirements stated in 37 C.F.R. 1.803: 
(a) A deposit shall be recognized for the purposes of these regulations if made in
(1) any International Depositary Authority (IDA) as established under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure, or
(2) any other depository recognized to be suitable by the Office. Suitability will be determined by the Commissioner on the basis of the administrative and technical competence, and 
(i) Have a continuous existence;
(ii) Exist independent of the control of the depositor;
(iii) Possess the staff and facilities sufficient to examine the viability of a deposit and store the deposit in a manner which ensures that it is kept viable and uncontaminated;
(iv) Provide for sufficient safety measures to minimize the risk of losing biological material deposited with it;
(v) Be impartial and objective;
(vi) Furnish samples of the deposited material in an expeditious and proper manner; and
(vii) Promptly notify depositors of its inability to furnish samples, and the reasons why.

It is not clear that CCTCC is a recognized authority by the Budapest treaty; applicant must confirm that the deposit at an acceptable deposit as defined in 37 C.F.R. 1.803 as stated above. Applicant must confirm that (i)-(iv) have been met.  

Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claim requires rice lines Xinhui 1998 and Wanghui 091 which have not been described by the Applicant in the specification nor have they been described in prior art. Because of these lines lack any description, it would not be possible for one of ordinary skill in the art to knowingly be in possession of these lines alternatively required by the method of the claim. 
	The claim also alternatively requires rice line R9311, which the Applicant provides in the Specification to also be known as “Yangdao 6” (page 11, paragraph 3). Wu (Wu et al. Mol. Breeding. 36: 1-12. 2016) provides that Yangdao 6 is the first sequenced indica rice cultivar, has been widely grown in China as a two-line hybrid restorer line, with as many as 50% of the top 10 main hybrid rice lines in China having been bred with Yangdao 6 as the restorer from 2005 to 2012 (page 2, right column, paragraph 2). The Applicant has also provided description of the selection process to one can follow to arrive at rice line Wanghui 780 including use of R9311 as one of the parent lines and Shuhui 498, which has also been described in prior art (Zhang, et al. “Analysis of Yield Traits in Conventional Rice Varieties”. Agricultural Science and Technology. 17(4): 852-856. 2016). For these reasons, R9311 and Wanghui 780 are not included in this rejection under 35 USC 112(a) for failing to satisfy the written description requirement.  
Applicant has not, in fact, described rice lines Xinhui 1998 and Wanghui 091 over the full scope of the claim, and the specification fails to provide an adequate written description of the claimed See Written Description guidelines provided in MPEP 2163. Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105532433 (filed January 13, 2016).
	The method of independent claim 5 is drawn to producing a hybrid rice seed using a large-grain restorer rice line as a male parent and a small-grain male sterile rice line as a female parent, direct-seeding both simultaneously, simultaneously harvesting seed from the male and the female plants to obtain mixed seed and separating the seed using a screen.
Regarding claim 5, ‘433 claims crossing a small-grain male sterile with a large-grain restorer rice line to produce hybrid seed (claims 1(1 and 2)), planting both lines together, harvesting together (claim 1 (3), and separating using a screen (claim 1 (3)). 

	Claim 9 limits that the direct-seeding of claim 5 is drawn to mixed direct-seeding the male and female parent. The specification does not provide a special definition of mixed direct-seeding. ‘433 claims broadcasting both large-grain and small-grain lines together which one of ordinary skill in the art would interpret as mixed direct-seeding the male and female parent (claim 1(3)). Therefore, ‘433 anticipates instant claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN105532433A (filed January 13, 2016) in view of (Wu et al. Mol. Breeding. 36: 1-12. 2016), CN102948361A, taken with evidence from Yu-peng (Yu-peng, et al. Journal of Integrative Agriculture. 17(5): 1057-1065), Fan (Fan et al. Theoretical and Applied Genetics. 112: 1164-1171. 2006), Olson (Olson, S. The World Food Prize Foundation. China National Hybrid Rice Research and Development Center. 2014) and Fincher and Johnson (Fincher, G.B., and Johnson, C. Australian Centre for Plant Functional Genomics, University of Adelaide. 2005).
	Claim 5 is anticipated by CN105532433 as described above under Claim Rejections – 35 USC § 102.
	Claim 6 limits the large-grain restorer rice line of claim 5 to being R9311. Claim 7 limits the large-grain restorer rice line of claim 5 as having a 1000-grain weight of more than 30g and a grain thickness of 2.2mm or greater than 2.2mm. Claim 13 limits the small-grain male sterile rice line of claim 5 to having a 1000-grain weight of 8-22g and a grain thickness of less than 2.1mm.
	‘433 does not teach using R9311 as the large-grain restorer rice line. ‘433 teaches using a large-grain restorer rice line with a 1000 grain weight of greater than 25 g. ‘433 is silent regarding the grain thickness of the large-grain restorer rice line.   
The Applicant provides in the Specification that R9311 is also known as “Yangdao 6” (page 11, paragraph 3). Wu provides that Yangdao 6 is the first sequenced indica rice cultivar, has been widely grown in China as a two-line hybrid restorer line with as many as 50% of the top 10 main hybrid rice lines in China having been produced with Yangdao 6 as the restorer line between 2005 to 2012 (page 2, right column, paragraph 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the large-grain restorer rice line of ‘433 with R9311 because using R9311 as the large-grain restorer rice line In hybrid rice production was commonly 
‘361 teaches breeding to produce a large-grain rice line with a 1000 grain weight of greater than 35 g (claim 2). ‘361 teaches that “In the practice of hybrid rice seed production, according to the significant difference in grain shape and grain weight, it is easy to mechanically separate hybrid seeds and restorer seeds by using a sorter, and select high-purity hybrid seeds to realize the mechanization of hybrid rice seed production. Harvesting seeds improves the efficiency of seed production, reduces labor intensity and production costs” [0040]. ‘361 teaches crossing the large-grain rice line with a small-grain rice with a 1000 grain weight of less than 15 g. One would expect that crossing a large-grain rice line with a 1000 grain weight of greater than 35 g with a small-grain rice line with a 1000 grain weight of less than 15 g would result in hybrid seed production that can separate unwanted self-pollinations from hybrid seeds.
	 While ‘433 is silent regarding the grain thickness of the large-grain restorer rice line, Yu-peng provides evidence that R9311 has a grain thickness of 2.2 mm or greater, teaching that both the wild-type and the ddf3 mutant had grain thickness of approximately 2.5 mm (Figure 1, Box I). Yu-peng provides that the mapping population for the ddf3 mutant was generated by crossing R9311 (Yangdao 6) with a generated ddf3 (page 1058, right column, paragraph 2). 
	Claim 10 limits that the screen has a width of 2.1 mm and a length of 20mm. The claim is being interpreted to mean the apertures or holes of a screen or sieve are 2.1mm wide and 20mm long. ‘433 teaches using a sieve with a certain aperture to separate the large-grain progeny from the small-grain (claim 1(3)). Claim 13 limits the small-grain male sterile rice line of claim 5 to having a 1000-grain weight of 8-22g and a grain thickness of less than 2.1mm.
‘433 is silent on the dimensions of the openings within the screen. 
3F2 population derived from a cross between Minghui 63, a large grain rice line, and Chuan 7, a small grain rice line (page 1165, left column, paragraph 4), the greatest number of plants comprised grains with a thickness of 2.0mm and smaller (Fig. 2); the longest grain length was 11.0 mm (Fig. 2). Taken with evidence from Yu-peng that R9311 has a grain thickness of 2.2 mm or greater (Figure 1, Box I), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the screen of ‘433 to comprise holes with a width of 2.1 mm and a length of greater than 11 mm. One would be motivated to select a width of 2.1 mm to apply selective pressure to increase allele frequency in the successive generation of any gene or genes responsible for grain thickness. It would have been obvious to construct a screen with holes which are excessively long compared to the grains comprising the plants in the progeny generation to prevent applying selection pressure for this characteristic. One would expect a screen with holes 2.1mm wide and 20mm long to separate grains of rice based on grain thickness.
	Claim 11 limits that “generations from a first crossed hybrid generation are selected under a short-day low-temperature” condition including a light period of less than 12 hours and an average daily temperature of less than 23C and a long-day low-temperature condition of 12 hours or greater and an average daily temperature of less than 23C. The applicant provides that the city of Hainan has a short day and a low temperature; the city Changsha has a long day and a low temperature in summer and Changsha has a short-day low-temperature in autumn (page 7, paragraph 3). 
‘433 is silent regarding selection conditions for the breeding process of hybrid rice. 
Olson teaches that both temperature and photoperiod-sensitivity can affect the sterility in male-sterile rice lines which is a disadvantage in male-sterile hybrid rice production systems (page 7, paragraphs 3 and 4).  Olson teaches that scientists at the CNHRRDC, based in Changsha (page 4, paragraph 4) have been working on improving the hybrid rice production system with the goal of producing a male-sterile parent line which maintains sterility under a variety of environmental 
	Claim 12 limits the small-grain male sterile rice line of claim 5 to being seed from a plant of F5 – F9 generation.
	‘433 is silent regarding the generation of the long-grain male sterile rice plant used to produce the hybrid seed. 
	---Fincher and Johnson provides that most breeders begin field-testing their lines at the F5 generation because they are approaching near isogenic purity which is expected to produce stable performance in crops for traits which are inherited with only one gene as well as multiple genes (page 28, page 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date that the long-grain male-sterile rice line of ‘433 would be optimized by being F5-F9 generation. One would be motivated to make it at least F5 generation to ensure traits are not variable from plant to plant due to segregation of genes and to ensure the line is fixed as is commonly practiced in the art prior to using it to produce hybrid rice commercially to ensure consistency of production, grain quality, etc. One would expect relatively stable performance from a line selected through the F5-F9 generation. 

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                        
                                                                                                                                                                                /Ashley K Buran/Primary Examiner, Art Unit 1662